
	
		I
		111th CONGRESS
		1st Session
		H. R. 3968
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Bank Holding Company Act of 1956 to require
		  the Board of Governors of the Federal Reserve System to take prompt corrective
		  action to resolve problems of bank holding companies.
	
	
		1.Prompt corrective action for
			 bank holding companiesSection
			 6 of the Bank Holding Company Act of 1956 is amended to read as follows:
			
				6.Prompt corrective
				action for bank holding companies
					(a)Prompt
				corrective action requiredThe Board shall take prompt corrective
				action to resolve the problems of a bank holding company.
					(b)DefinitionsFor
				purposes of this section:
						(1)Capital
				categories
							(A)Well
				capitalizedA bank holding company is well
				capitalized if it exceeds the required minimum level for each relevant
				capital measure.
							(B)UndercapitalizedA
				bank holding company is undercapitalized if it fails to meet the
				required minimum level for any relevant capital measure.
							(C)Significantly
				undercapitalizedA bank holding company is significantly
				undercapitalized if it is significantly below the required minimum
				level for any relevant capital measure.
							(D)Critically
				undercapitalizedA bank holding company is critically
				undercapitalized if it fails to meet any level specified in subsection
				(c)(3)(A).
							(2)Other
				definitions
							(A)AverageThe
				average of an accounting item during a given period means the
				sum of that item at the close of business on each business day during that
				period divided by the total number of business days in that period.
							(B)Capital
				distributionThe term capital distribution
				means—
								(i)a
				distribution of cash or other property by a bank holding company to its owners
				made on account of that ownership, but not including any dividend consisting
				only of shares of the bank holding company or rights to purchase such
				shares;
								(ii)a
				payment by a bank holding company to repurchase, redeem, retire, or otherwise
				acquire any of its shares or other ownership interests, including any extension
				of credit to finance any person’s acquisition of those shares or interests;
				or
								(iii)a transaction
				that the Board determines, by order or regulation, to be in substance a
				distribution of capital to the owners of the bank holding company.
								(C)Capital
				restoration planThe term capital restoration plan
				means a plan submitted under subsection (e)(2).
							(D)CompensationThe
				term compensation includes any payment of money or provision of
				any other thing of value in consideration of employment.
							(E)Relevant capital
				measureThe term relevant capital measure means the
				measures described in subsection (c).
							(F)Required minimum
				levelThe term required minimum level means, with
				respect to each relevant capital measure, the minimum acceptable capital level
				specified by the Board by regulation.
							(G)Senior executive
				officerThe term senior executive officer has the
				same meaning as the term executive officer in section 22(h) of the
				Federal Reserve Act (12 U.S.C. 375b).
							(c)Capital
				standards
						(1)Relevant capital
				measures
							(A)In
				generalThe Board shall prescribe capital standards for bank
				holding companies, which shall include—
								(i)a
				leverage limit; and
								(ii)a
				risk-based capital requirement.
								(B)Other capital
				measuresThe Board may by regulation—
								(i)establish any
				additional relevant capital measures to carry out this section; or
								(ii)rescind any
				relevant capital measures prescribed under subparagraph (A) upon determining
				that the measure is no longer an appropriate means for carrying out this
				section.
								(2)Capital
				categories generallyThe Board shall, by regulation, specify for
				each relevant capital measure the levels at which a bank holding company is
				well capitalized, undercapitalized, and significantly undercapitalized.
						(3)Critical
				capital
							(A)Board to specify
				level
								(i)Leverage
				limitThe Board shall, by regulation, specify the ratio of
				tangible equity to total assets at which a bank holding company is critically
				undercapitalized.
								(ii)Other relevant
				capital measuresThe Board may, by regulation, specify for 1 or
				more other relevant capital measures, the level at which a bank holding company
				is critically undercapitalized.
								(B)Leverage limit
				rangeThe level specified under subparagraph (A)(i) shall require
				tangible equity in an amount—
								(i)not
				less than 2 percent of total assets; and
								(ii)except as provided
				in clause (i), not more than 65 percent of the required minimum level of
				capital under the leverage limit.
								(d)Capital
				distributions restricted
						(1)In
				generalA bank holding company shall make no capital distribution
				if, after making the distribution, the bank holding company would be
				undercapitalized.
						(2)ExceptionNotwithstanding
				paragraph (1), the Board may permit a bank holding company to repurchase,
				redeem, retire, or otherwise acquire shares or ownership interests if the
				repurchase, redemption, retirement, or other acquisition—
							(A)is made in
				connection with the issuance of additional shares or obligations of the bank
				holding company in at least an equivalent amount; and
							(B)will reduce the
				bank holding company’s financial obligations or otherwise improve the bank
				holding company’s financial condition.
							(e)Provisions
				applicable to undercapitalized bank holding companies
						(1)Monitoring
				requiredThe Board shall—
							(A)closely monitor
				the condition of any undercapitalized bank holding company;
							(B)closely monitor
				compliance by any undercapitalized bank holding company with capital
				restoration plans, restrictions, and requirements imposed under this section;
				and
							(C)periodically
				review the plan, restrictions, and requirements applicable to any
				undercapitalized bank holding company to determine whether the plan,
				restrictions, and requirements are effective.
							(2)Capital
				restoration plan required
							(A)In
				generalAn undercapitalized bank holding company shall submit an
				acceptable capital restoration plan to the Board within the time allowed by the
				Board under subparagraph (D).
							(B)Contents of
				planThe capital restoration plan shall—
								(i)specify—
									(I)the steps the bank
				holding company will take to become well capitalized;
									(II)the levels of
				capital to be attained by the bank holding company during each year in which
				the plan will be in effect;
									(III)how the bank
				holding company will comply with the restrictions or requirements then in
				effect under this section; and
									(IV)the types and
				levels of activities in which the bank holding company will engage; and
									(ii)contain such
				other information that the Board may require.
								(C)Criteria for
				accepting planThe Board shall not accept a capital restoration
				plan unless it determines that the plan—
								(i)complies with
				subparagraph (B);
								(ii)is based on
				realistic assumptions, and is likely to succeed in restoring the bank holding
				company’s capital; and
								(iii)would not
				appreciably increase the risk (including credit risk, interest-rate risk, and
				other types of risk) to which the bank holding company is exposed.
								(D)Deadlines for
				submission and review of plansThe Board shall, by regulation,
				establish deadlines that—
								(i)provide bank
				holding companies with reasonable time to submit capital restoration plans, and
				generally require a bank holding company to submit a plan not later than 45
				days after it becomes undercapitalized; and
								(ii)require the Board
				to act on capital restoration plans expeditiously, and generally not later than
				60 days after the plan is submitted.
								(3)Asset growth
				restrictedAn undercapitalized bank holding company shall not
				permit its average total assets during any calendar quarter to exceed its
				average total assets during the preceding calendar quarter unless—
							(A)the Board has
				accepted the bank holding company’s capital restoration plan;
							(B)any increase in
				total assets is consistent with the plan; and
							(C)the bank holding
				company’s ratio of tangible equity to total assets increases during the
				calendar quarter at a rate sufficient to enable it to become well capitalized
				within a reasonable time.
							(4)Prior approval
				required for acquisitions and new lines of businessAn
				undercapitalized bank holding company shall not, directly or indirectly,
				acquire any interest in any company or insured depository institution, or
				engage in any new line of business, unless—
							(A)the Board has
				accepted the bank holding company’s capital restoration plan, the bank holding
				company is implementing the plan, and the Board determines that the proposed
				action is consistent with and will further the achievement of the plan;
							(B)the Board
				determines that the specific proposed action is appropriate; or
							(C)the Board has
				exempted the bank holding company from the requirements of this paragraph with
				respect to the class of acquisitions that includes the proposed action.
							(5)Discretionary
				safeguardsThe Board may, with respect to any undercapitalized
				bank holding company, take actions described in any subparagraph of subsection
				(f)(2) if the Board determines that those actions are necessary.
						(f)Provisions
				applicable to significantly undercapitalized bank holding companies and
				undercapitalized bank holding companies that fail To submit and implement
				capital restoration plans
						(1)In
				generalThis subsection shall apply with respect to any bank
				holding company that—
							(A)is significantly
				undercapitalized; or
							(B)is
				undercapitalized and—
								(i)fails to submit an
				acceptable capital restoration plan within the time allowed by the Board under
				subsection (e)(2)(D); or
								(ii)fails in any
				material respect to implement a capital restoration plan accepted by the
				Board.
								(2)Specific actions
				authorizedWith respect to a bank holding company to which this
				subsection applies, the Board shall take 1 or more of the following
				actions:
							(A)Requiring
				recapitalizationDoing one or more of the following:
								(i)Requiring the bank
				holding company to sell enough shares or obligations of the bank holding
				company so that the bank holding company will be well capitalized after the
				sale.
								(ii)Further requiring
				that instruments sold under clause (i) be voting shares.
								(iii)Requiring the
				bank holding company to be acquired by or combine with another company.
								(B)Restricting
				transactions with affiliates
								(i)Requiring the bank
				holding company to comply with section 23A of the Federal Reserve Act (12
				U.S.C. 371(c)), as if it were a member bank.
								(ii)Further
				restricting the bank holding company’s transactions with affiliates and
				insiders.
								(C)Restricting
				asset growthRestricting the bank holding company’s asset growth
				more stringently than the requirements under subsection (e)(3), or requiring
				the bank holding company to reduce its total assets.
							(D)Restricting
				activitiesRequiring the bank holding company or any of its
				subsidiaries to alter, reduce, or terminate any activity that the Board
				determines poses excessive risk to the bank holding company.
							(E)Improving
				managementDoing 1 or more of the following:
								(i)New election of
				directorsOrdering a new election for the bank holding company’s
				board of directors.
								(ii)Dismissing
				directors or senior executive officersRequiring the bank holding
				company to dismiss from office any director or senior executive officer who had
				held office for more than 180 days immediately before the bank holding company
				became undercapitalized. Dismissal under this clause shall not be construed to
				be a removal under section 8 of the Federal Deposit Insurance Act (12 U.S.C.
				1818).
								(iii)Employing
				qualified senior executive officersRequiring the bank holding
				company to employ qualified senior executive officers (who, if the Board so
				specifies, shall be subject to approval by the Board).
								(F)Requiring
				divestitureRequiring the bank holding company to divest itself
				of or liquidate any subsidiary if the Board determines that the subsidiary is
				in danger of becoming insolvent, poses a significant risk to the bank holding
				company, or is likely to cause a significant dissipation of the bank holding
				company’s assets or earnings.
							(G)Requiring other
				actionRequiring the bank holding company to take any other
				action that the Board determines will be better carry out the purpose of this
				section than any of the actions described in this paragraph.
							(3)Presumption in
				favor of certain actionsIn complying with paragraph (2), the
				Board shall take the following actions, unless the Board determines that the
				actions would not be appropriate:
							(A)The action
				described in clause (i) or (iii) of paragraph (2)(A) (relating to requiring the
				sale of shares or obligations, or requiring the bank holding company to be
				acquired by or combine with another company).
							(B)The action
				described in paragraph (2)(B)(i) (relating to restricting transactions with
				affiliates).
							(4)Senior executive
				officers’ compensation restricted
							(A)In
				generalThe bank holding company shall not do any of the
				following without the prior written approval of the Board:
								(i)Pay any bonus to
				any senior executive officer.
								(ii)Provide
				compensation to any senior executive officer at a rate exceeding that officer’s
				average rate of compensation (excluding bonuses, stock options, and
				profit-sharing) during the 12 calendar months preceding the calendar month in
				which the bank holding company became undercapitalized.
								(B)Failing to
				submit planThe Board shall not grant any approval under
				subparagraph (A) with respect to a Bank holding company that has failed to
				submit an acceptable capital restoration plan.
							(5)Consultation with
				other regulatorsBefore the
				Board makes a determination under paragraph (2)(F) with respect to a subsidiary
				that is a broker, dealer, government securities broker, government securities
				dealer, investment company, or investment adviser, the Board shall consult with
				the Securities and Exchange Commission and, in the case of any other subsidiary
				which is subject to any financial responsibility or capital requirement, any
				other appropriate regulator of such subsidiary with respect to the proposed
				determination of the Board and actions pursuant to such determination.
						(g)More stringent
				treatment based on other supervisory criteria
						(1)In
				generalIf the Board determines (after notice and an opportunity
				for hearing) that a bank holding company is in an unsafe or unsound condition
				or, pursuant to section 8(b)(8) of the Federal Deposit Insurance Act (12 U.S.C.
				1818(b)(8)), deems the bank holding company to be engaging in an unsafe or
				unsound practice, the Board may—
							(A)if the bank
				holding company is well capitalized, require the bank holding company to comply
				with one or more provisions of subsections (d) or (e), as if the institution
				were undercapitalized; or
							(B)if the bank
				holding company is undercapitalized, take any one or more actions authorized
				under subsection (f)(2) as if the bank holding company were significantly
				undercapitalized.
							(2)Contents of
				planA plan that may be required pursuant to paragraph (1) shall
				additionally specify the steps that the bank holding company will take to
				correct the unsafe or unsound condition or practice.
						(h)Mandatory
				bankruptcy petition for critically undercapitalized bank holding
				companiesThe Board shall, not later than 90 days after a Bank
				holding company becomes critically undercapitalized—
						(1)require the bank
				holding company to file a petition for bankruptcy under section 301 of title
				11, United States Code; or
						(2)file a petition
				for bankruptcy against the bank holding company under section 303 of title 11,
				United States Code.
						(i)ImplementationThe
				Board shall prescribe such regulations, issue such orders, and take such other
				actions as the Board determines necessary to carry out this section.
					(j)Other authority
				not affectedThis section does not limit the authority of the
				Board, any other Federal regulatory agency, or a State to take action in
				addition to (but not in derogation of) that required under this section.
					(k)Considerations
				with regard to foreign bank holding companiesIn its regulation
				and supervision of bank holding companies incorporated or organized in a
				country other than the United States, the Board shall take into account the
				extent to which such companies are subject to standards in their country of
				incorporation or organization that are comparable to those standards applied to
				United States bank holding companies.
					(l)Administrative
				review of dismissal orders
						(1)Timely petition
				requiredA director or senior executive officer dismissed
				pursuant to an order under subsection (f)(2)(E)(ii) may obtain review of that
				order by filing a written petition for reinstatement with the Board not later
				than 10 days after receiving notice of the dismissal.
						(2)Procedure
							(A)Hearing
				requiredThe Board shall give the petitioner an opportunity
				to—
								(i)submit written
				materials in support of the petition; and
								(ii)appear,
				personally or through counsel, before 1 or more members of the Board or
				designated employees of the Board.
								(B)Deadline for
				hearingThe Board shall—
								(i)schedule the
				hearing referred to in subparagraph (A)(ii) promptly after the petition is
				filed; and
								(ii)hold the hearing
				not later than 30 days after the petition is filed, unless the petitioner
				requests that the hearing be held at a later time.
								(C)Deadline for
				decisionNot later than 60 days after the date of the hearing,
				the Board shall—
								(i)by
				order, grant or deny the petition;
								(ii)if
				the order is adverse to the petitioner, set forth the basis for the order;
				and
								(iii)notify the
				petitioner of the order.
								(3)Standard for
				review of dismissal ordersThe petitioner shall bear the burden
				of proving that the petitioner’s continued employment would materially
				strengthen the bank holding company’s ability—
							(A)to become well
				capitalized, to the extent that the order is based on the bank holding
				company’s capital level or failure to submit or implement a capital restoration
				plan; and
							(B)to correct the
				unsafe or unsound condition or unsafe or unsound practice, to the extent that
				the order is based on subsection
				(g)(1).
							.
		
